Mr. Chief Justice Teller
dissenting: I am clearly of the opinion that the act in question is unconstitutional, because in violation of section 21 of article V of the state Constitution, the pertinent part of which reads as follows: *479“No bill, except general appropriation bills, shall be passed containing more than one subject, which shall be clearly expressed in its title.”
This constitutional provision, which appears, in substance, in many of the state constitutions, has been held to be intended to enable legislators, and the people at large, as well, to learn from the title of a bill what is the subject of the proposed enactment. This subject must be determined from the title, and not from the body of the act, as this court has said, and if the subject does not “clearly” appear, the constitutional requirement has not been complied with.
There is a distinction, recognized by the authorities, between the subject of an act and its object. Provisions of an act may be in aid of its object, yet not a part of, or germane to the expressed subject. While it is true, as the' majority opinion states, that the purpose of the act, that is,its object, is to aid in enforcing collection of taxes on motor' vehicles, the subject of the act is the licensing of motor; vehicles. This will clearly appear from a study of the whole act, only a part of which is summarized in the majority opinion. While the title makes “taxation” the subject, the act contains no provision for taxation, as the term is commonly understood, and defined in the lexicons. It merely makes the payment of taxes, levied on motor vehicles, under existing laws, a condition of licensing them.
No one reading this title would, for a moment, suppose that it prescribed the conditions upon which a motor vehicle license could be obtained. One intending to apply for such license, and reading the title of this act, would not regard it as having any bearing upon what he had in. mind. On the other hand, he would know already that the vehicle was subject to taxation, and that the tax would become a lien upon the vehicle, if not paid. In short, the act, under a title referring only to taxation, provides the procedure for obtaining a motor vehicle license. It gives the vehicle owner no new information as to his duties as taxpayer. It *480contains no provision aimed at the ultimate collection of the tax, showing that to be the subject of legislation. If the owner of a motor-vehicle sees fit to let it go unused, and without a license, the tax, so far as this act is concerned, might never be collected. If the licensing of motor vehicles were, by common understanding, connected with the subject of general taxation, it might be said to be germane to the title of this bill; but it clearly is not so connected.
The trial court was therefore right in holding the law unconstitutional.